Title: [Committee on the Importantion of Gunpowder, September–November 1775.]
From: Adams, John
To: 


      I have omitted some things in 1775 which must be inserted. On the 18th of September 1775. It was resolved in Congress, that a Secret Committee be appointed to contract for the Importation and delivery of any quantity of Gunpowder, not exceeding five hundred Tons. That in case such a quantity of Gunpowder cannot be procured to contract for the Importation of so much Saltpetre, with a proportionable quantity of Sulphur, as with the Powder procured will make five hundred tons. That the Committee be impowered to contract for the importation of forty brass field Pieces, six pounders, for 10,000 Stand of Arms and twenty thousand good plain double bridle musket Locks. That the said Committee be impowered to draw on the Treasurers to answer the said Contract. That the said Committee consist of nine members, any five of whom to be a quorum. The Members chosen Mr. Willing, Mr. Franklin, Mr. Livingston, Mr. Alsop, Mr. Deane, Mr. Dickinson, Mr. Langdon, Mr. McKean and Mr. Ward. On the Eighth of November 1775. On Motion resolved That the Secret Committee appointed to contract for the Importation of Arms, Ammunition &c. be impowered to export to the foreign West Indies, on Account and risque of the Continent, as much provision, or any other produce (except horned Cattle, Sheep, hogs and Poultry) as they may deem necessary for the Importation of Arms, Ammunition, Sulphur and Saltpetre. See the Journals of Congress for 1775. Page 238. Wednesday November 8. 1775 and the Note.
     